

Exhibit 10.33



PIPER JAFFRAY COMPANIES
MUTUAL FUND RESTRICTED SHARE INVESTMENT PLAN


MUTUAL FUND RESTRICTED SHARE AGREEMENT
(2015 Annual Grant – California-based employees)


 
Name of Employee:
Date of Award: February __, 2015
 
 
Shares Covered:*
 
 
 
 
 
 
Advisory Research All Cap Value Fund (ADVGX)
 
 
 
 
 
Advisory Research Global Value Fund (ADVWX)
 
 
 
 
 
Advisory Research MLP & Energy Income Fund (Class I: INFIX)
 
 
 
 
 
 
 
 
Vesting Schedule pursuant to Section 2:
 
 
 
 
 
 
 
 
No. of Restricted Mutual Fund Shares
 
 
 
 
Vested as of Each Date
 
 
Vesting Date(s)
Advisory Research All Cap Value Fund
Advisory Research Global Value Fund
Advisory Research MLP & Energy Income Fund
 








February 15, 2016
 
 
 
 








February 15, 2017
 
 
 
 








February 15, 2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 

* Subject to adjustment in accordance with the terms of this Agreement.


This is a Mutual Fund Restricted Share Agreement (“Agreement”) between Piper
Jaffray Companies, a Delaware corporation (the “Company”), and the above-named
employee of the Company or an Affiliate of the Company (the “Employee”). The
Company maintains the Piper Jaffray Companies Mutual Fund Restricted Share
Investment Plan, as amended from time to time (the “Plan”), which allows the
Employee the option of receiving a portion (not less than ten percent (10%) or
more than fifty percent (50%)) of the award that would otherwise have been
granted to the Employee under the Piper Jaffray Companies Amended 2003 Annual
and Long-Term Incentive Plan, in the form of restricted stock or other equity of
the Company, instead in the form of restricted property consisting of shares of
selected mutual funds managed by Affiliates of the Company. Based on the
Employee’s election, the Company hereby grants this award to the Employee under
the terms contained in this Agreement and the Plan. Unless the context indicates
otherwise, capitalized terms that are not defined in this Agreement have the
meanings set forth in the Plan.





--------------------------------------------------------------------------------



Terms and Conditions


1.    Grant of Restricted Mutual Fund Shares.


(a)    Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby grants to the Employee the number of mutual fund shares specified
at the beginning of this Agreement. These shares are subject to the vesting
conditions and restrictions provided for in this Agreement and are referred to
collectively as the “Restricted Mutual Fund Shares.”


(b)    After the Employee has completed and submitted the election form and the
deadline for submitting election forms, if any, has passed, no reallocation in
the selected mutual funds shall be permitted an Employee’s election shall be
irrevocable.


(c)    All vesting contingencies and restrictions provided for in this Agreement
will apply to each Restricted Mutual Fund Share. The Restricted Mutual Fund
Shares may not (until such Restricted Mutual Fund Shares have vested in the
Employee in accordance with all terms and conditions of this Agreement) be
assigned or transferred other than by will or the laws of descent and
distribution and shall not be subject to pledge, hypothecation, execution,
attachment or similar process. Each Restricted Mutual Fund Share will remain
restricted and subject to cancellation by the Company unless and until that
Restricted Mutual Fund Share has vested in the Employee in accordance with all
of the terms and conditions of this Agreement and the Plan. The Employee shall
execute such pledge or other agreement that the Company may require at any time
to perfect such restriction.


2.    Vesting.


(a)    Continuous Employment: So long as the Employee remains continuously
employed (including during the continuance of any leave of absence as approved
by the Company or an Affiliate) by the Company or an Affiliate, then the
Restricted Mutual Fund Shares shall vest in the numbers and on the dates
specified in the Vesting Schedule at the beginning of this Agreement. Except as
otherwise provided herein, if and when the Employee’s employment with the
Company or an Affiliate terminates, whether by the Employee or by the Company
(or an Affiliate), voluntarily or involuntarily, for any reason, then the
Restricted Mutual Fund Shares will cease vesting and the shares not vested as of
the termination date shall be cancelled.


(b)    Vesting in Event of Death: If the Employee’s employment by the Company or
an Affiliate terminates because of the Employee’s death, then the unvested
Restricted Mutual Fund Shares will immediately vest in full.


(c)    Vesting in Event of Long-Term Disability: If the Employee’s employment by
the Company or an Affiliate terminates because of the Employee’s long-term
disability (as defined in the Company’s long-term disability plan, a
“Disability”), then the unvested Restricted Mutual Fund Shares will continue
vesting during the Employee’s long-term disability period in accordance with the
vesting schedule set forth above. If, however, the Employee recovers from the
disability, and returns to gainful employment with any employer other than the
Company or an Affiliate, the Employee’s entitlement to the unvested Restricted
Mutual Fund Shares will be subject to the requirements of subparagraph 2(f)
below.


(d)    Vesting in Event of Severance Event: If the Employee’s employment by the
Company or an Affiliate is involuntarily terminated as a result of a
Company-determined severance event (i.e., an event specifically designated as a
severance event by the Company in a written notice to the Employee



2

--------------------------------------------------------------------------------



that he or she is eligible for severance benefits under the Company’s Severance
Plan, as may be amended from time to time), then the unvested Restricted Mutual
Fund Shares will, as set forth in writing in a severance agreement, vest in full
upon the expiration of a thirty-day period commencing upon the Employee’s
execution of a general release of all claims against the Company and its
Affiliates, on a form provided by the Company for this purpose and within the
timeframe designated by the Company; provided that, no such vesting will occur
unless (i) the Employee has not revoked the general release and it remains
effective and enforceable upon expiration of the thirty-day period following its
execution, and



3

--------------------------------------------------------------------------------



(ii) the Employee has complied with the terms and conditions of the Company’s
Severance Plan and the applicable severance agreement.


(e)    Vesting in Event of For Cause Discharge: If the Employee’s employment
with the Company or an Affiliate terminates because the Employee was discharged
for “Cause” (as that term is defined in subparagraph 4(b)) below, then the
unvested Restricted Mutual Fund Shares shall cease vesting and be cancelled.


(f)    Vesting in the Event of Any Other Type of Separation: If the Employee’s
employment with the Company or an Affiliate terminates for any reason other than
the Employee’s death, long-term disability, termination in a Company-determined
severance event, or for Cause, (all as described above), then the unvested
Restricted Mutual Fund Shares shall cease vesting and be cancelled, unless, at
or around the time of such termination: (a) the Employee voluntarily elects to
sign a Post-Termination Agreement with the Company; and (b) the Employee
executes a general release of all claims against the Company and its Affiliates
on a form provided by the Company for this purpose and within the timeframe
designated by the Company, and takes no action to revoke the general release in
whole or in part.


If the Employee signs a Post-Termination Agreement, and thereafter complies with
the Employee’s obligations under such Post-Termination Agreement, including the
obligation to refrain from engaging in any Post-Termination Restricted
Activities (as defined below) for the shorter of the remaining vesting period of
the unvested Restricted Mutual Fund Shares or the restricted period identified
in the Post-Termination Agreement (which may be up to two years following the
date of termination), and the Employee signs and does not rescind the general
release as described above, then the unvested Restricted Mutual Fund Shares
shall not cease to vest and shall not be cancelled but rather, as set forth in
the Post-Termination Agreement, shall continue to vest in the numbers and on the
dates specified in the Vesting Schedule at the beginning of this Agreement for
so long as the Employee continuously refrains from engaging in all
Post-Termination Restricted Activities for the shorter of the remaining vesting
period of the unvested Restricted Mutual Fund Shares or the restricted period
identified in the Post-Termination Agreement.


“Post-Termination Restricted Activities” shall include the following restrictive
covenants:


(i)
the Employee will not at any time during the period set forth in the Post
Termination Agreement engage in a Restricted Activity as defined in Section 5
below;



(ii)
the Employee will not at any time during the period set forth in the
Post-Termination Agreement, on behalf of the Employee or any other person
(including but not limited to any Talent Competitor (as defined below)), hire,
retain or employ in any capacity any person then employed, or employed within
the 180-day period preceding the Employee’s termination, by the Company or an
Affiliate;



(iii)
the Employee will not at any time during the period set forth in the Post
Termination Agreement, directly or indirectly, on behalf of the Employee or any
other person (including but not limited to any Talent Competitor), solicit or
otherwise seeks to divert any customer, client or account of the Company or an
Affiliate away from engaging in business with the Company or an Affiliate. For
purposes of this subparagraph, “customer, client or account” shall include the
following: then-current customers, clients, or accounts of the Company or an
Affiliate; any customers, clients or accounts that had been represented by or
had a business relationship with the Company or an Affiliate within the 365-day
period preceding the




4

--------------------------------------------------------------------------------



Employee’s termination; and any individual, company or other form of legal
entity that had been solicited or pitched for business by the Company or an
Affiliate within the 180-day period preceding the Employee’s termination, if the
Employee was involved in any capacity in the solicitation or pitch;


(iv)
the Employee will not at any time during the period set forth in the Post
Termination Agreement, without the prior written consent of the Company or an
Affiliate, (x) become a director, officer, employee, partner, consultant or
independent contractor of, or otherwise work or provide services for, a Talent
Competitor doing business in the same geographic or market area(s) in which the
Company or an Affiliate is also doing business, or (y) acquire any material
ownership or similar financial interest in any such Talent Competitor.



For purposes of this Section 2, a “Talent Competitor” means any corporation,
partnership, limited liability company or other business association,
organization or entity that engages in the investment banking, securities
brokerage or investment management business, including, but not limited to,
investment banks, sell-side broker dealers, mergers and acquisitions or
strategic advisory firms, merchant banks, hedge funds, private equity firms,
venture capital firms, asset managers and investment advisory firms.


For clarity of understanding, Employee acknowledges and agrees that this Section
2(f) is not intended, and shall not operate, to prevent Employee from working or
providing services for a Talent Competitor upon termination of employment.
Rather, this Section 2(f) specifies the circumstances under which Employee has
the opportunity to choose to forestall the cancellation of the unvested
Restricted Mutual Fund Shares under this Section 2(f) by voluntarily electing to
sign a Post-Termination Agreement and complying with the obligations thereunder
(including the obligation to refrain from engaging in the specified
Post-Termination Restricted Activities during the period set forth in the
specified Post-Termination Agreement). Employee need not so choose, however, and
is free to elect not to sign a Post-Termination Agreement, in which case the
unvested Restricted Mutual Fund Shares will be cancelled as described in Section
4 as a result of Employee’s termination of employment.


(g)    Notwithstanding any other provisions of this Agreement to the contrary,
the Company may, in its sole discretion, declare at any time that the Restricted
Mutual Fund Shares, or any portion thereof, shall vest immediately or, to the
extent they otherwise would be cancelled, shall vest in the numbers and on such
dates as are determined by the Company to be in the interests of the Company as
determined by the Company in its sole discretion.


3.    Effect of Vesting. Upon the vesting of any Restricted Mutual Fund Shares,
such vested Restricted Mutual Fund Shares will no longer be subject to
cancellation; provided, however, that such vested Shares shall remain subject to
potential recovery by the Company pursuant to Section 6 of this Agreement.


4.    Cancellation of Unvested Restricted Mutual Fund Shares to the Plan.


(a)If (i) the Employee attempts to pledge, encumber, assign, transfer or
otherwise dispose of the Employee’s interest in or rights to any of the
Restricted Mutual Fund Shares (except as permitted by Section 1(c) of this
Agreement) or the Restricted Mutual Fund Shares become subject to attachment or
any similar involuntary process in violation of this Agreement, or (ii) the
Employee’s employment with the Company or an Affiliate (A) is terminated for
Cause or (B) terminates under the circumstances covered by Section 2(d) or
Section 2(f) (including as Section 2(f) applies with respect to Section 2(c)) of
this Agreement and either (1) the conditions or restrictions of such Section, as
applicable, are not



5

--------------------------------------------------------------------------------



satisfied or (2) the conditions or restrictions of such Section, as applicable,
are satisfied but the Employee subsequently violates any of them, then any
Restricted Mutual Fund Shares that have not previously vested shall cease to
vest and shall be cancelled immediately.


(b)    For purposes of this Agreement, “Cause” means (i)the Employee’s continued
failure to substantially perform his or her duties with the Company or an
Affiliate after written demand for substantial performance is delivered to the
Employee; the Employee shall be provided thirty (30) days to attempt to remedy
the deficiencies identified by the Company or an Affiliate in its written
demand; (ii) the Employee’s conviction of a felony; (iii) the Employee
committing a felony or engaging in other misconduct that the Company determines,
in its sole discretion, impairs the Employee’s ability to perform his or her
duties with the Company or an Affiliate, and/or results in negative or otherwise
adverse publicity for the Company or an Affiliate; (iv) the Employee’s violation
of any policy of the Company or an Affiliate that the Company, in its sole
discretion, deems material; (v) the Employee’s violation of any securities law,
rule or regulation that the Company, in its sole discretion, deems material;
(vi) the Employee’s engagement in conduct that, in the Company’s sole
discretion, exposes the Company or an Affiliate to civil or regulatory liability
or injury to its reputation; (vii) the Employee’s engagement in conduct that
would subject the Employee to statutory disqualification pursuant to Section
15(b) of the Exchange Act and the regulations promulgated thereunder; or (viii)
the Employee’s gross or willful misconduct that the Company, in its sole
discretion, deems material.


5.    Restricted Activities.  In consideration of the grant of this Award, the
Employee agrees to comply with and be bound by the following restrictive
covenants (each a “Restricted Activity” and together the “Restricted
Activities”):


(a)the Employee will not, either during the Employee’s employment by the Company
or an Affiliate or at any time thereafter, except in connection with the
performance of the Employee’s job duties for the benefit of the Company, use,
disclose or misappropriate any Company-Confidential Information (as defined
below) unless the Company or an Affiliate consents otherwise in writing.
“Company-Confidential Information” shall have the same meaning as provided in
the Company’s Code of Ethics and Business Conduct, and shall include without
limitation any confidential, secret or proprietary knowledge or information of
the Company or an Affiliate that the Employee has acquired or become acquainted
with during the Employee’s employment with the Company or an Affiliate.


(b)    the Employee will not, either during the Employee’s employment by the
Company or an Affiliate or at any time thereafter, make disparaging, derogatory,
or defamatory statements about the Company or an Affiliate in any public forum
or media; and


(c)    the Employee will not, either during the Employee’s employment by the
Company or an Affiliate or at any time thereafter, fail to cooperate fully with
and provide full and accurate information to the Company and its counsel with
respect to any matter (including any audit, tax proceeding, litigation,
investigation or governmental proceeding) with respect to which the Employee may
have knowledge or information, subject to reimbursement for actual, appropriate
and reasonable expenses incurred by the Employee.


6.    Potential Clawback.  The Employee acknowledges that he or she has been
provided a copy of the Company’s Incentive Compensation Recovery Policy, dated
February 4, 2014 (the “Recovery Policy”), and understands, accepts and agrees
that the Restricted Mutual Fund Shares granted hereunder and any other
restricted mutual fund shares he or she may have been granted under the Plan
after May 8, 2013 (a “Prior Award”) are subject to the terms and conditions of
the Recovery Policy as it currently



6

--------------------------------------------------------------------------------



exists and as it may be amended from time to time, which include the potential
forfeiture to or recovery by the Company of any or all of the Restricted Mutual
Fund Shares, any Prior Award, any mutual fund shares vested pursuant to this
Agreement or any Prior Award, any proceeds received by the Employee upon the
sale of any such mutual fund hares, and any other compensatory value received by
Employee under this Agreement or any Prior Award under the circumstances and to
the extent set forth in the Recovery Policy. This Agreement may be unilaterally
amended by the Company at any time to comply with the Recovery Policy as it may
be amended from time to time.


7.    Shareholder Rights. As of the date of issuance specified at the beginning
of this Agreement, the Employee shall have all of the rights of a mutual fund
shareholder with respect to the Restricted Mutual Fund Shares, except as
otherwise specifically provided in this Agreement.


8.    Fees and Distributions.
    
(a)Management fees of the applicable mutual funds for the Restricted Mutual Fund
Shares shall be the sole responsibility of the Employee.


(b)    If any mutual fund in which the Employee holds an interest distributes
dividends, income or earnings with respect to Restricted Mutual Fund Shares,
prior to the vesting of such Restricted Mutual Fund Shares, then the following
shall apply. In the event of distributions made in cash, such cash distributions
shall be paid to the Employee promptly, subject to tax withholding as noted
below. In the event of in-kind distributions, extraordinary distributions
(whether in other securities or other property) or other adjustment, such
distributions shall be held in the account of the Employee together with the
Restricted Mutual Fund Shares. All Restricted Mutual Fund Shares received via
distributions shall also be restricted and shall vest on the dates specified in
the Vesting Schedule at the beginning of this Agreement. For the avoidance of
doubt, in the event that any Restricted Mutual Fund Shares are cancelled in
accordance with this Agreement, the distributions with respect to any such
Restricted Mutual Fund Shares not previously paid out will also be cancelled.


9.    Tax Withholding. The parties hereto recognize that the Company or an
Affiliate may be obligated to withhold federal and state taxes or other taxes in
the event of distributions or upon the vesting of the Restricted Mutual Fund
Shares. In the event that the Employee elects under Code Section 83(b) to report
the receipt of the Restricted Mutual Fund Shares as income in the year of
receipt, the Company or an Affiliate may be obligated to withhold federal and
state taxes or other taxes upon the Employee’s receipt of the Restricted Mutual
Fund Shares. The Employee agrees that, at such time, if the Company or an
Affiliate is required to withhold such taxes, the Employee will promptly pay, in
cash upon demand (or in any other manner permitted by the Company in accordance
with the terms of the Plan), to the Company or an Affiliate such amounts as
shall be necessary to satisfy such obligation. The Employee further acknowledges
that the Company has directed the Employee to seek independent advice regarding
the applicable provisions of the Code, the income tax laws of any municipality,
state or country in which the Employee may reside, and the tax consequences of
the Employee’s death.


10.    Injunctive Relief. In the event of a breach by the Employee of the
Employee’s obligations under this Agreement, including but not limited to a
commission by the Employee of a Restricted Activity as described in Section 5,
in addition to being entitled to exercise all rights granted by law, including
recovery of damages, the Company will be entitled to specific performance of its
rights under this Agreement. The Employee acknowledges that a violation or
attempted violation of the obligations set forth herein will cause immediate and
irreparable damage to the Company, and therefore agrees that the Company shall
be entitled as a matter of right to an injunction, from any court of competent
jurisdiction,



7

--------------------------------------------------------------------------------



restraining any violation or further violation of such obligations (without
posting any bond or other security).


11.    Interpretation of This Agreement. All decisions and interpretations made
by the Company with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Employee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.


12.    No Promise of Future Awards or Continued Employment. The Employee
acknowledges that this Agreement awards restricted property to the Employee, but
does not impose any obligation on the Company to make any future grants or issue
any future restricted mutual fund shares to the Employee or otherwise continue
the participation of the Employee under the Plan. This Agreement shall not give
the Employee a right to continued employment with the Company or any Affiliate,
and the Company or Affiliate employing the Employee may terminate his or her
employment at will, and otherwise deal with the Employee without regard to this
Agreement.


13.    Binding Effect. This Agreement shall be binding in all respects on the
heirs, administrators, representatives, executors and successors of the
Employee, and on the Company and its successors and assigns.
14.     Agreement to Arbitrate. The Company and the Employee each agrees (i)
that any dispute, claim or controversy arising out of or relating directly or
indirectly to the construction, performance or breach of this Agreement
(including, without limitation, the grant, issuance or cancellation of
Restricted Mutual Fund Shares) shall be settled by arbitration conducted before
and in accordance with the rules of the Financial Industry Regulatory Authority;
and (ii) that judgment upon any award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Accordingly, the Company and
the Employee each waive their right (if any) to a trial before a court judge
and/or jury to resolve any such disputes; provided, this Section 14 shall not be
construed to limit the Company’s right to obtain equitable relief under Section
10 with respect to any matter or controversy subject to Section 10, and pending
a final determination by the arbitrators with respect to any such matter or
controversy, the Company shall be entitled to obtain any such relief by direct
application to state, federal, or other applicable court, without being required
to first arbitrate such matter or controversy.


15.    Choice of Law. The Company is incorporated in the State of Delaware, and
by its terms the Plan is governed by the laws of the State of Delaware.
Accordingly, this Agreement is entered into under the laws of the State of
Delaware and shall be construed and interpreted thereunder (without regard to
its conflict-of-law principles).
16.    Termination; Modification.  In the event that any one or more of the
Post-Termination Restricted Activities described in Section 2(f) above shall be
held to be unenforceable, invalid or illegal for any reason including, but not
limited to, being excessively broad as to duration, geographical scope, activity
or subject, such restriction shall be construed or modified by limiting and
reducing it, so as to provide the Company with the maximum protection of its
business interests and the intent of the parties as set forth herein and yet be
valid and enforceable under the applicable law as it shall then exist.  If any
such restriction held to be unenforceable, invalid or illegal cannot be so
construed or modified, then this Agreement shall terminate in its entirety, and
at the time of such termination, vesting of the Restricted Mutual Fund Shares
that are the subject of this Agreement shall cease immediately and automatically
and the unvested Restricted Mutual Fund Shares shall be forfeited and shall be
cancelled in accordance with Section 4 above.



8

--------------------------------------------------------------------------------



17.    Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the issuance
and sale of the Restricted Mutual Fund Shares and the administration of the Plan
and supersede all prior agreements, arrangements, plans, and understandings
relating to the issuance and sale of the Restricted Mutual Fund Shares and the
administration of the Plan.
18.    Amendment and Waiver. Except as provided in the Plan or in Section 6
above, this Agreement may be amended, modified, or canceled only by a written
instrument executed by the parties. No term or condition of this Agreement shall
be deemed to have been waived, nor shall there be any estoppel to enforce any
provision of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought.  Any written
waiver shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived, and shall not
constitute a waiver of such term or condition for the future or as to any other
act other than that specifically waived.


19.    Acknowledgment of Receipt of Copy. By execution hereof, the Employee
acknowledges having received a copy of the Plan.


20.    Acknowledgment of Voluntary Election; Fairness. By executing this
Agreement, the Employee acknowledges his or her voluntary election to receive
and accept the Restricted Mutual Fund Shares subject to all of the terms and
conditions set forth in this Agreement, and agrees to be bound thereby,
including, without limitation, the terms and conditions specifying the
circumstances under which the Restricted Mutual Fund Shares shall cease to vest
and shall be cancelled. Employee further acknowledges and agrees that such terms
and conditions are fair and reasonable in light of the circumstances under which
the award of Restricted Mutual Fund Shares is being made.











9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the date of issuance specified at the beginning of this Agreement.
IMPORTANT ACKNOWLEDGEMENT: By signing this Agreement, Employee voluntarily
elects to receive and accept the Restricted Mutual Fund Shares subject to all of
the terms and conditions set forth in this Agreement, and specifically
acknowledges and agrees that the Restricted Mutual Fund Shares may cease to vest
and be cancelled under certain circumstances, as specified in Section 4(a).
Employee also acknowledges and agrees that such terms and conditions are fair
and reasonable under the circumstances.




EMPLOYEE




_________________________________




PIPER JAFFRAY COMPANIES


By________________________________
Its ______________________________     





10